Third District Court of Appeal
                                State of Florida

                         Opinion filed November 16, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                     Nos. 3D15-2105; 3D15-1984; 3D15-1967
                     Lower Tribunal Nos. 10-54870, 14-32672
                               ________________


                             Pierre Philippe, et al.,
                                    Appellants,

                                         vs.

            Michael Weiner, M.D., P.A. Profit Sharing Plan,
                                     Appellee.


    Appeals from the Circuit Court for Miami-Dade County, Daryl Trawick and
Thomas J. Rebull, Judges.

      Raven Ramona Liberty, for appellants.

      Paul M. Kade, for appellee.


Before WELLS, SHEPHERD and SALTER, JJ.

      SALTER, J.

      These three consolidated appeals involve post-final-judgment actions by the

appellants as judgment debtors. The appeals constitute a collateral attack on a final
deficiency judgment entered in 2012 and affirmed by this Court in July 2014.

Philippe v. Weiner, 143 So. 3d 1086 (Fla. 3d DCA 2014). Our prior opinion,

though requiring recomputation of the total amount due (based on the effective

date of liquidation of the deficiency, exclusion of certain real estate taxes and

insurance costs, and an adjustment to the prejudgment interest due), became law of

the case as to the issues now sought to be raised by the appellants. Fla. Dept. of

Transp. v. Juliano, 801 So. 2d 101, 105-06 (Fla. 2001).

      The appellants did not directly appeal the post-remand, recomputed final

judgment itself, which was entered nunc pro tunc to the date of the original

deficiency judgment.     Further, the appellants did not offer evidence that the

amended final judgment should reflect a credit for the market value of stock

obtained by the appellee through execution and a sheriff’s sale, and they did not

seek or obtain a stay to pursue a review of either the original or amended

judgment. No error having been shown, the orders below are affirmed in each of

the three consolidated cases.

      Affirmed.




                                         2